Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 02/18/2022 is acknowledged.
3.	Claims 51-56, 58-61, 85-89, 91-100 and 103-149 are pending and allowed.
4.	The following is an examiner’s statement of reasons for allowance: It is the Examiner’s position that: one of ordinary skill in the art would not understand enhancing an immune response in the cancer treatment context to clearly refer to increasing the positive immune response nor would negative immune regulators be referred to differently.  
However, Applicant’s argument on the record discussing the definition of this claim limitation is sufficient to overcome the rejection.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

February 26, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644